Citation Nr: 9913070	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-14 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for dry eyes either as 
incurred directly during active military service, or being 
proximately due to or the result of exposure to mustard gas 
during active military service.

2.  Entitlement to service connection for claustrophobia, 
either as incurred directly during active military service, 
or being proximately due to or the result of exposure to 
mustard gas during active military service.

3.  Entitlement to service connection for arteriosclerotic 
heart disease either as incurred directly during active 
military service, or being proximately due to or the result 
of exposure to mustard gas during active military service.

4.  Entitlement to service connection for a respiratory 
disorder, including chronic obstructive pulmonary disease 
(COPD), either as incurred directly during active military 
service, or being proximately due to or the result of 
exposure to mustard gas during active military service.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from July 1945 to July 1946 
and from March 1951 to January 1953.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for dry eyes, claustrophobia, arteriosclerotic heart disease, 
a respiratory disorder, and arthritis of the cervical spine.  
At a hearing in March 1998 before the undersigned member of 
the Board, the veteran withdrew his claim of for service 
connection for arthritis of the cervical spine.


FINDINGS OF FACT

1.  The record contains no medical evidence that the veteran 
has current disability from an eye disorder or that his 
subjective complaints of dry eyes are related to exposure to 
mustard gas during his active military service, or otherwise 
related to any disease or injury he sustained during his 
active military service.

2.  The record contains no medical evidence that the veteran 
has current disability from claustrophobia or that his 
subjective complaints of symptoms are related to exposure to 
mustard gas during his active military service, or otherwise 
related to any disease or injury he sustained during his 
active military service.

3.  The record contains no medical evidence that there is a 
relationship between the veteran's current disability from 
arteriosclerotic heart disease and exposure to mustard gas, 
nor any competent medical evidence that his arteriosclerotic 
heart disease is related to any disease or injury he incurred 
during his active military service.

4.  The veteran did not have full-body exposure to nitrogen 
or sulfur mustard or to Lewisite during his active military 
service.

5.  The veteran's COPD or other respiratory disorder is not 
related to any disease or injury during his active military 
service.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for dry 
eyes, claustrophobia, and arteriosclerotic heart disease are 
not well-grounded.  38 U.S.C.A. §§ 101(16) 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.316 (1998).

2.  Service connection is not warranted for a respiratory 
disorder, including COPD.  38 U.S.C.A. § 1110, 5107 (West 
1991); 38 C.F.R. § 3.303, 3.316 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, service connection may be 
granted on a presumptive basis for certain enumerated 
disabilities.  With respect to cases involving allegations of 
mustard gas exposure, where the appellant can show exposure 
to certain vesicant agents and current manifestations of a 
presumptive disease, no more evidence is necessary to 
establish a well-grounded claim.  38 C.F.R. § 3.316; see 
also, Brock v. Brown, 10 Vet. App. 155, 162-63 (1997).

The applicable regulatory provisions pertaining to mustard 
gas exposure stipulate the diseases for which service 
connection may be presumed due to exposure to specified 
vesicant agents during active military service.  38 C.F.R. 
§ 3.316 (1998).  When there was full-body exposure to 
nitrogen or sulfur mustard during active service, the 
specified diseases are chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), and 
squamous cell carcinoma of the skin.  38 C.F.R. § 3.316 
(a)(1) (1998).  When there was full-body exposure to nitrogen 
or sulfur mustard or Lewisite during active service, the 
specified disease are chronic laryngitis, chronic bronchitis, 
chronic emphysema, chronic asthma, or chronic obstructive 
pulmonary disease (COPD).  38 C.F.R. § 3.316(a)(2) (1998).  
When there was full-body exposure to nitrogen mustard during 
active service, the specified disease is acute nonlymphocytic 
leukemia.  38 C.F.R. § 3.315(a)(3) (1998).  Service 
connection will be denied where the claimed condition is due 
to the veteran's own willful misconduct or where affirmative 
evidence establishes a nonservice-related condition or event 
as the cause of the claimed condition.  38 C.F.R. § 3.316(b) 
(1998).

The veteran contends that he was exposed to mustard gas 
during his first period of active service as part of a 
training exercise while he was in Navy boot camp.  He 
testified that while he was training at a Navy base at 
Bainbridge, Maryland, he and his company were taken to a gas 
chamber.  He and other personnel were told to apply Vaseline 
gel to exposed areas of skin and to don gas masks.  Once 
inside the gas chamber, a gas was introduced.  Just prior to 
the conclusion of the exercise, he was ordered to remove the 
gas mask.  Upon exiting the building, he observed other 
personnel become ill with vomiting and partial loss of 
consciousness.  He has asserted that he had immediate 
difficulty breathing through his nose and mouth--symptoms 
which he claims to have had continuously since the incident.  
The veteran contends that the in-service exposure to mustard 
gas resulted in his developing dry eyes, arteriosclerotic 
heart disease, and a respiratory disorder.  He also contends 
that he has current disability from claustrophobia as a 
result of the experience of being confined within the gas 
chamber with many other men in a small area.

The veteran's service medical records contain no indication 
that he had complaints, diagnoses, or treatment for dry eyes, 
claustrophobia, arteriosclerotic heart disease, or COPD 
during his active military service.  A report of physical 
examination dated at the time of his separation from the Navy 
in 1946 indicated that his eyes were normal.  His nose, 
tongue, palate, sinuses, pharynx, larynx and tonsils were 
also normal.  His respiratory system, including bronchi, 
lungs, and pleura were normal.  His heart was also normal.  
His psyche was normal as well.

During a medical examination prior to resuming active duty in 
1951, the veteran denied a history of severe eye, ear, nose, 
or throat trouble.  He also denied shortness of breath, pain 
or pressure in his chest, chronic cough, and palpitation or 
pounding heart.  He also denied nervous trouble of any sort.  
An examiner reported that the veteran's eyes were normal.  No 
significant abnormalities were identified in the veteran's 
lungs, heart, or psyche.  Similar clinical findings were 
reported at the time of the veteran's medical examination for 
separation from service in January 1953.  A chest X-ray was 
negative.  No defects or diagnoses were reported.

Despite the RO's efforts to verify the veteran's claim of 
exposure to mustard gas, the record contains no such 
verification.  In response to an inquiry by the RO, the 
veteran reported that he did not have copies of orders from 
the Naval Research Laboratory.  In February 1996, the RO 
determined that the veteran's name was not on a list of Navy 
personnel who participated in mustard gas testing.

I.  Service Connection for Dry Eyes, Claustrophobia,
 and Arteriosclerotic Heart Disease

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for dry 
eyes, claustrophobia, and arteriosclerotic heart disease are 
not well grounded.  The RO denied the claims for service 
connection for dry eyes and claustrophobia on that basis that 
they were not well grounded.  Although the RO did not 
specifically state that it denied the claim of service 
connection for heart disease on the basis that it was not 
well grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
The Board concludes that denying this claim as not well 
grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not this claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in February 
1996, and in the statement of the case and supplemental 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claim well-grounded.

Although the veteran claims to have been exposed to mustard 
gas during his active service, it is not necessary to 
determine whether such exposure occurred with regard to the 
claims for service connection for dry eyes, claustrophobia, 
or arteriosclerotic heart disease, as these disorders are not 
among the diseases listed in 38 C.F.R. § 3.316.  Therefore, 
even if the veteran had been exposed to one of the vesicant 
agents specified in the regulation, he would not be entitled 
to presumptive service connection for dry eyes, 
claustrophobia, or arteriosclerotic heart disease as a result 
of exposure to such vesicant agent.

Notwithstanding the fact that the presumption of service 
connection is not applicable to the claims for dry eyes, 
claustrophobia, or arteriosclerotic heart disease, the 
veteran is not precluded from establishing service connection 
with proof of actual, direct causation.  See Combee v. Brown, 
34 F.3d 1039, 1040 (1995).  However, in this case, there is 
no competent medical evidence which suggests that the 
veteran's complaints of dry eyes and claustrophobia, or his 
current disability from arteriosclerotic heart disease, was 
caused by exposure to mustard gas or other vesicant agents.  
The veteran's own assertions of such a causal relationship 
are afforded no probative weight in the absence of evidence 
that he has the expertise to render opinions about medical 
causation.  See Espiritu. V. Derwinski, 2 Vet. App. 492 
(1992).

In summary, with regard to the claims for service connection 
for dry eyes and claustrophobia, the record contains no 
competent medical evidence that the veteran has current 
disability from such disorders.  Although he has current 
disability from arteriosclerotic heart disease, neither that 
disorder -- or dry eyes or claustrophobia -- are among the 
diseases for which presumptive service-connection may be 
granted after a showing of exposure to a specified vesicant 
agent.  Finally, the record contains no competent medical 
evidence which suggests that the veteran's complaints of dry 
eyes and claustrophobia, or his current disability from 
arteriosclerotic heart disease, were caused by exposure to 
mustard gas or other vesicant agent, or are otherwise related 
to some disease or injury he incurred during his active 
military service.  The Board concludes that such claims are 
not well grounded.

II.  Respiratory Disorder, Including COPD

The Board finds that the veteran's claim of entitlement to 
service connection for a respiratory disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a). This 
conclusion is supported by a diagnosis of COPD in a recently 
dated hospital record and by the veteran's testimony that he 
was exposed to mustard gas while in service, which assertion 
must be taken as credible for the purpose of determining 
wellgroundedness.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
The RO has assisted the veteran in all necessary matters, 
including seeking and securing all possible treatment 
records.  The Board is satisfied that all relevant facts 
which may be developed have been properly developed, and that 
no further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The veteran was hospitalized in September 1967 with 
complaints of general malaise, nervousness, weight gain, 
occasional dizzy spells, and shortness of breath.  
Examination of his lungs revealed coarse breath sounds with 
wheezing throughout both lung fields.  There was a suggestion 
of rales in the hilar area, especially on the right.  There 
was an increase in resonance throughout both lung fields.  A 
chest X-ray revealed minimal emphysematous changes in the 
upper portion of both lung fields, but no actual cystic or 
cavitary changes.  An examiner reported an impression of 
polycythemia secondary to respiratory disease.

More recently, the veteran was found to have left pleural 
effusion in October 1997 after undergoing coronary artery 
bypass grafting in September 1997.  The cardiovascular 
surgery discharge summary contains diagnoses of atelectasis 
and pleural effusion of the left lower lobe of the lung and 
COPD.  The veteran was hospitalized again in November 1997 to 
undergo a thoracotomy for pleural biopsy and drainage of 
chronic pleural effusion.  The principal diagnoses were 
chronic left pleural effusion and inflammation of the 
visceral and parietal pleura, as well as the pericardium.  
The biopsy showed patchy chronic inflammation associated with 
pleural fibrosis.  The veteran's post-operative course was 
uneventful.

The veteran's disability from COPD may be presumed to have 
resulted from full-body exposure to nitrogen or sulfur 
mustard or to Lewisite if the record shows that he was, in 
fact, so exposed.  The Board has considered the veteran's 
testimony concerning such exposure.  The Board accepts as 
credible his statements that he participated in a training 
exercise during which he and other personnel used gas masks 
and were exposed to a gas from which some personnel became 
ill.  The veteran is competent to testify about such matters.  
The record contains nothing which indicates that he is not a 
credible witness or that his testimony is inherently 
incredible.  However, the veteran is only competent to 
testify as to what he experienced, i.e., that he was exposed 
to some sort of gas during this exercise.  As to his 
assertion that the incident involved full-body exposure to 
nitrogen or sulfur mustard, or Lewisite, the Board notes that 
his testimony is to the effect that he did not know the type 
of gas to which he was exposed at the time the incident 
occurred.  Rather, it appears that many years later, after he 
developed the symptoms and disorders about which he now 
complains, he concluded that he was exposed to mustard gas.  
He testified that, at the time of the training exercise, he 
did not know what mustard gas was.  It was only recently, 
after he read something about mustard gas, that he remembered 
the incident and surmised that the gas to which he was 
exposed may have been mustard gas.

In addition, the veteran's name is not among those on a list 
of Navy personnel who participated in mustard gas testing.  
Consequently, the available information does not support the 
veteran's assertion that the gas to which he was exposed was 
either nitrogen or sulfur mustard or Lewisite.  Therefore, 
the Board finds that the veteran was not exposed to mustard 
gas.  Furthermore, the record does not show that he developed 
COPD in service.  The Board concludes that neither direct or 
presumptive service connection are warranted.


ORDER

Entitlement to service connection for dry eyes, 
claustrophobia, arteriosclerotic heart disease, and a 
respiratory disorder, including COPD, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

